Citation Nr: 0634008
Decision Date: 11/02/06	Archive Date: 01/18/07

Citation Nr: 0634008	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-08 027	)	DATE NOV 02 2006
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to March 21, 1996, for 
the grant of service connection for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service in the Navy from January 1965 
to July 1968, with subsequent service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned a zero percent evaluation for dysthymic 
disorder, effective March 21, 1996; found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a left shoulder disorder; and denied 
increased evaluations for a duodenal ulcer, degenerative 
changes of the left wrist due to rheumatoid arthritis, 
degenerative changes of the right wrist due to rheumatoid 
arthritis, and post-operative varicose veins of the right 
leg.

By an August 1997 decision, a RO Hearing Officer granted a 10 
percent evaluation for dysthymic disorder, effective March 
21, 1996.

In its April 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for degenerative changes of 
the left shoulder due to rheumatoid arthritis.  The Board 
granted a 30 percent evaluation for dysthymic disorder, but 
denied the claim for an effective date prior to March 21, 
1996 for the grant of service connection for the dysthymic 
disorder.  The Board also denied the claim for an evaluation 
in excess of 10 percent for the duodenal ulcer, and the 
claims for evaluations in excess of 10 percent for 
degenerative changes of the left and right wrists due to 
rheumatoid arthritis.  The Board remanded the claim for a 
compensable evaluation for post-operative varicose veins of 
the right leg for further development.

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In April 2001, the VA General Counsel filed a Motion for 
Remand and to Stay Proceedings, requesting that the Board's 
decision be vacated and remanded for readjudication in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2005)).  In 
May 2001, the Court granted the motion and remanded the case 
to the Board.  In a May 2002 decision, the Board denied the 
claim for an effective date prior to March 21, 1996, for the 
grant of service connection for the dysthymic disorder, and 
remanded the remaining issues for further development.

In September 2003, a Joint Motion For Remand was filed by VA 
and the veteran's representative, requesting that the May 
2002 Board decision be vacated and remanded for insufficient 
reasons and bases.  In October 2003, the Court granted the 
motion and remanded the case to the Board.  

The veteran provided oral testimony before a hearing officer 
and a Veterans Law Judge.  Since the Veterans Law Judge who 
conducted the November 1997 videoconference hearing is not 
longer employed at the Board, the Board asked the 
representative in a December 2003 letter whether the veteran 
wanted another hearing before a currently sitting Veterans 
Law Judge, and if so, what type of hearing.  In January 2004, 
the veteran's attorney indicated that the veteran did not 
want another hearing.  In May 2004, the Board remanded the 
effective date claim for further development.  

In a January 18, 2006, the Board found that as the veteran 
withdrew several issues, it was without jurisdiction to 
consider the merits of the veteran's claim of entitlement to 
entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer, entitlement to a compensable evaluation prior 
to September 3, 1998 for varicose veins of the right leg, 
post-operative ligation and stripping, and entitlement to an 
evaluation in excess of 10 percent from September 3, 1998 for 
varicose veins of the right leg, post-operative ligation and 
stripping.  The Board also denied: (1) an effective date 
prior to March 21, 1996, for the grant of service connection 
for dysthymic disorder; (2) an evaluation in excess of 30 
percent for dysthymic disorder; (3) an evaluation in excess 
of 10 percent for degenerative changes of the left wrist due 
to rheumatoid arthritis; and (4) an evaluation in excess of 
10 percent for degenerative changes of the right wrist due to 
rheumatoid arthritis.

In January 2006, the veteran's attorney filed a motion for 
reconsideration of that part of the January 18, 2006, Board 
decision that denied an effective date prior to March 21, 
1996, for the grant of service connection for dysthymic 
disorder.  In a September 2006 letter, a Deputy Vice Chairman 
of the Board indicated that the January 18, 2006, Board 
decision would be vacated insofar as it had denied an 
effective date prior to March 21, 1996, for the grant of 
service connection for dysthymic disorder, and replaced by 
another separate decision.


VACATUR

On May 29, 1991, the veteran filed a claim, in part, for a 
nervous disorder identified as post-traumatic stress disorder 
(PTSD).  In July 1992, the RO denied service connection for 
PTSD.  The veteran filed a timely appeal to the Board.  In a 
March 1994 decision, the Board denied service connection for 
PTSD and granted service connection for rheumatoid arthritis.  
In a March 2004 statement, the veteran's attorney argued that 
the veteran has PTSD that is a part of the service-connected 
dysthymic disorder.  The veteran's attorney contends that the 
veteran's claim for an earlier effective date for his 
service-connected dysthymic disorder and the issue of PTSD 
are inextricably intertwined, and that the veteran is 
entitled to an effective date of May 1991, for the grant of 
service connection for dysthymic disorder.  The Board 
remanded this issue in May 2004 to enable the RO to 
readjudicate the veteran's claim to include the argument that 
the veteran's dysthymic disorder includes PTSD and as such is 
related to the claim for an earlier effective date of the 
grant of service connection for dysthymic disorder. 

In a decision issued on January 18, 2006, the Board denied 
the veteran's claim of entitlement to an effective date prior 
to March 21, 1996, for the grant of service connection for 
dysthymic disorder.  However, the RO did not consider this 
argument as directed in the Board's remand prior to the 
Board's January 18, 2006, decision.  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2006).  A Remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Id.  As such, the Board finds that 
this case was not ready for appellate review when the Board 
rendered it decision in January 18, 2006.  In order to ensure 
that the appellant has been accorded full due process of law 
and that the decision on his appeal takes into consideration 
all the available evidence, the Board will vacate its 
decision of January 18, 2006.  A subsequent decision will be 
issued in its place.  


ORDER

The Board's January 18, 2006, decision as it pertains to the 
issue of entitlement to an effective date prior to March 21, 
1996, for the grant of service connection for dysthymic 
disorder is vacated.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0601527	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 1996, 
for the grant of service connection for dysthymic disorder. 

2.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder. 

3.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer. 

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left wrist due to rheumatoid 
arthritis. 

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right wrist due to rheumatoid 
arthritis.

6.  Entitlement to a compensable evaluation prior to 
September 3, 1998, for varicose veins of the right leg, post- 
operative ligation and stripping.

7.  Entitlement to an evaluation in excess of 10 percent from 
September 3, 1998, for varicose veins of the right leg, post- 
operative ligation and stripping.

REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service in the Navy from January 1965 
to July 1968, with subsequent service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
and assigned a zero percent evaluation for dysthymic 
disorder, effective March 21, 1996; found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a left shoulder disorder; and denied 
increased evaluations for a duodenal ulcer, degenerative 
changes of the left wrist due to rheumatoid arthritis, 
degenerative changes of the right wrist due to rheumatoid 
arthritis, and post-operative varicose veins of the right 
leg.

By an August 1997 decision, an RO Hearing Officer granted a 
10 percent evaluation for dysthymic disorder, effective March 
21, 1996.

In its April 1998 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for degenerative changes of 
the left shoulder due to rheumatoid arthritis.  The Board 
granted a 30 percent evaluation for dysthymic disorder, but 
denied the claim for an effective date prior to March 21, 
1996 for the grant of service connection for the dysthymic 
disorder.  The Board also denied the claim for an evaluation 
in excess of 10 percent for the duodenal ulcer, and the 
claims for evaluations in excess of 10 percent for 
degenerative changes of the left and right wrists due to 
rheumatoid arthritis.  The Board remanded the claim for a 
compensable evaluation for post-operative varicose veins of 
the right leg for further development.  

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims 
("Court").  In April 2001, the VA General Counsel filed a 
Motion for Remand and to Stay Proceedings, requesting that 
the Board's decision be vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2005)).  In May 2001, the Court granted the 
motion and remanded the case to the Board.  In a May 2002 
decision, the Board denied the claim for an effective date 
prior to March 21, 1996, for the grant of service connection 
for the dysthymic disorder, and remanded the remaining issues 
for further development.    

In September 2003, a Joint Motion For Remand was filed by VA 
and the veteran's representative, requesting that the May 
2002 Board decision be vacated and remanded for insufficient 
reasons and bases.  In October 2003, the Court granted the 
motion and remanded the case to the Board.  In May 2004, the 
Board remanded the effective date claim for further 
development.  The appeal is again before the Board.    

The veteran provided oral testimony before a hearing officer 
and a Veterans Law Judge.  Since the Veterans Law Judge who 
conducted the November 1997 videoconference hearing is not 
longer employed at the Board, the Board asked the 
representative in a December 2003 letter whether the veteran 
wanted another hearing before a currently sitting Veterans 
Law Judge, and if so, what type of hearing.  In January 2004, 
the veteran's attorney indicated that the veteran did not 
want another hearing.  

The appeal originally included the claim of whether new and 
material evidence was submitted to reopen a claim of service 
connection for degenerative changes of the left shoulder due 
to rheumatoid arthritis.  In a July 2005 rating decision, the 
RO awarded service connection for left shoulder arthritis 
with impingement, representing a full grant of benefits.  
Therefore, this issue is no longer on appeal.  


FINDINGS OF FACT

1.  In an April 2005 written communication, the veteran and 
his representative indicated that he wished to withdraw his 
appeal on the issues of entitlement to an evaluation in 
excess of 10 percent for duodenal ulcer, entitlement to a 
compensable evaluation prior to September 3, 1998, for 
varicose veins of the right leg, post- operative ligation and 
stripping, and entitlement to an evaluation in excess of 10 
percent from September 3, 1998, for varicose veins of the 
right leg, post- operative ligation and stripping. 

2.  A July 1992 rating decision denied service connection for 
dysthymic disorder and post-traumatic stress disorder (PTSD).  
The veteran was properly notified of that decision and his 
procedural and appellate rights the same month, but did not 
appeal the RO decision as to dysthymic disorder.  

3.  An application to reopen a claim of entitlement to 
service connection for dysthymic disorder was received March 
21, 1996.  

4.  The veteran's dysthymic disorder is manifested by 
subjective complaints of decreased motivation and some 
inability to work due to sleeplessness, depression, and 
physical pain, impaired short-term memory with mood and 
depression; however he continued to work part time, pursuit 
hobbies, and maintain friendships and marital relationship of 
many years.  There were no clinical findings showing that he 
was considerably impaired or that he had flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, judgment, 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  

5.  The veteran's subjective complaints involving his left 
and right wrist are constant pain, fatigue, swelling, and 
numbness with limited range of motion; clinical findings of 
bilateral wrist disability  showed arthritis with 
considerable limitation of motion, but no ankylosis of the 
left or right wrist;  the veteran is separately rated for 
degenerative changes involving the left and right hands. 


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to entitlement to an 
evaluation in excess of 10 percent for duodenal ulcer, 
entitlement to a compensable evaluation prior to September 3, 
1998, for varicose veins of the right leg, post-operative 
ligation and stripping, and entitlement to an evaluation in 
excess of 10 percent from September 3, 1998, for varicose 
veins of the right leg, post-operative ligation and 
stripping.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 
20.204 (2005).

2.  The criteria for entitlement to assignment of an 
effective date prior to March 21, 1996, for the grant of 
entitlement to service connection for dysthymic disorder, 
were not met.  38 U.S.C.A. §§ 5107, 5110 (West Supp 2005); 38 
C.F.R. § 3.400 (2005).  

3.  The criteria for an initial disability evaluation in 
excess of 30 percent for dysthymic disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411(1996); 38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West Supp. 2005); 38 C.F.R. §, 4.130, Diagnostic Code 
9411 (2005).

4.  The criteria for a disability evaluation in excess of 10 
percent for degenerative changes of the left wrist due to 
rheumatoid arthritis (nondominant), have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).

5.  The criteria for a disability evaluation in excess of 10 
percent for degenerative changes of the right wrist due to 
rheumatoid arthritis (dominant), have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002- 5215 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement dated April 22, 2005, the veteran and 
his representative specifically stated that the veteran 
wished to withdraw his appeal as to the issues of  
entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer, entitlement to a compensable evaluation prior 
to September 3, 1998, for varicose veins of the right leg, 
post-operative ligation and stripping, and entitlement to an 
evaluation in excess of 10 percent from September 3, 1998, 
for varicose veins of the right leg, post-operative ligation 
and stripping.  Accordingly, these issues are no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issues of entitlement to an evaluation in excess of 10 
percent for duodenal ulcer, entitlement to a compensable 
evaluation prior to September 3, 1998, for varicose veins of 
the right leg, post-operative ligation and stripping, and 
entitlement to an evaluation in excess of 10 percent from 
September 3, 1998, for varicose veins of the right leg, post-
operative ligation and stripping and there effectively 
remains no allegation of errors of fact or law for appellate 
consideration.   As such, the Board does not have 
jurisdiction to review the appeal as to these issues.

II.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification for his 
increased rating and early effective date claims.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decision was made many years 
before the VCAA was enacted and therefore, it was not 
possible to receive proper VCAA notification prior to the 
decision.  For the increased evaluation claims, the RO 
provided the veteran with VCAA letters dated in May 2002 and 
January 2003.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter, and in 
the multiple supplemental statements of the case (SSOC).  
Together, the VCAA letter and SSOC's provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  In 
addition, the SSOC's specifically detailed the particular 
rating criteria used to evaluate the veteran's increased 
evaluation claims and what factual evidence was not shown in 
the record that would have warranted higher evaluations.  The 
most recent SSOC issued in June 2005 specifically indicated 
that higher evaluations were not warranted for degenerative 
changes of the left and right wrists as there was no evidence 
of ankylosis.  This finding clearly informed the veteran and 
his representative that evidence showing ankylosis was 
missing and that such evidence was necessary to establish his 
claim.  Moreover, the veteran was informed in the June 2005 
SSOC that his symptomatology pertaining to dysthymic disorder 
failed to show the criteria for a 50 percent evaluation, 
specifically listing the criteria for a 50 percent 
evaluation.  Again, this finding clearly informed the veteran 
and his representative that evidence showing symptomatology 
at the 50 percent rating was missing and that such evidence 
was necessary to establish his claim.  

VA also specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to send medical 
treatment records from his private physician regarding 
treatment, to provide a properly executed release so that VA 
could request the records for him, and request that he submit 
any evidence in his possession.  Furthermore, upon request 
from the veteran's representative, VA provided the veteran a 
copy of the entire claims file, which included evidence 
pertaining to his increased evaluation claims such as the 
rating criteria used.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his increased 
evaluation claims, and to respond to VA notices.  

As for the earlier effective date claim, the Board remanded 
the claim in May 2004 in order for the veteran to receive 
proper notification of his claim under the VCAA.  A VCAA 
letter was issued in July 2004.  In a February 2005, the 
veteran's representative indicated in writing that the July 
2004 VCAA letter was inadequate based on two arguments.  One, 
the notice failed to advise the veteran of what evidence VA 
considers to be necessary in order to substantiate his claim, 
leaving the veteran and his representative "to guess" what 
evidence has not been previously provided to VA which VA 
considers necessary to substantiate the claim at this 
juncture.  Second, the notice failed to identify what 
evidence would be obtained by VA and what evidence the 
veteran is responsible for obtaining.  

With regards to the first argument, the Board must analyze 
issues within each appeal based on the record, including 
whether the veteran has actually notice of what evidence VA 
needs in order to substantiate a claim.  This claim 
originated from a July 1996 rating decision and has included 
a September 1997 SSOC and June 2005 SSOC, which explained the 
factual bases for why VA does not find that the evidence of 
record warrants an earlier effective date.  The veteran also 
provided testimony at two hearings pertaining to his early 
effective date claim, one before local hearing officer at the 
RO in March 1997, and a hearing before a Veterans Law Judge 
in November 1997.  At both hearings, the veteran presented 
argument, based on evidence of record, as to why service 
connection for dysthymic disorder warrants an effective date 
as far back as when he was first diagnosed with dysthymic 
disorder in 1991, asserting that his dysthymic disorder, 
diagnosed in 1991, was secondary to his service-connected 
rheumatoid arthritis.  More recently, in March 2004, the 
veteran's current representative provided a detailed and 
thorough analysis, supported by facts of record, as to why 
the veteran should be granted an earlier effective date for 
his dysthymic disorder, which will be addressed further in 
the analysis section of this decision.  

Reviewing the entire record, it is clear that the veteran was 
provided with the reason why his claim was denied and the 
facts supporting this determination.  The veteran is also 
aware of the applicable law, as it was outlined in detail by 
the Board in the April 1998 Board decision, which was later 
vacated on grounds other than for failing to properly cite 
the applicable law pertaining to early effective date claims.  
Therefore, the veteran is aware of what evidence is needed to 
prove his claim and the reasons and bases as to why his claim 
was not granted by VA.  As such, the argument raised by the 
veteran's representative in February 2005 that the veteran 
and his representative are left to guess what evidence has 
not been previously provided to VA which VA considers 
necessary to substantiate the claims is not credible and not 
supported by the record.  

The second argument, lack of notice as to what evidence VA 
would provide versus what evidence the veteran is responsible 
to obtain, is also without merit.  The July 2004 VCAA letter 
expressly and specifically notified the veteran of this 
information.  Based on the above, the duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, numerous VA medical records, including VA 
examination reports, treatment reports, and clinical notes, 
including recent VA examination reports dated in May 2005.  
The evidence also includes records from the Social Security 
Administration, private medical records, and written 
statements and testimony from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
The veteran and his representative were provided a complete 
copy of the claims file in June 2005 and have not claimed 
that any evidence is missing from the record, or that any 
relevant evidence is not already included in the record.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

III.  Earlier Effective Date

The veteran contends that an effective date prior to March 
21, 1996, is warranted for the grant of service connection 
for dysthymic disorder.  Generally, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West Supp 2005); 38 C.F.R. § 3.400 (2005).  The 
effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2005).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2005).  

The record demonstrates that the RO initially received a 
completed VA Form 21-526 from the veteran on May 29, 1991, 
which identified the disabilities for which benefits were 
sought, including extreme stress and depression.  On March 
23, 1992, the RO received VA Form 21-4138, in which the 
veteran requested that his claim be amended to include 
service connection for PTSD.  By a rating decision dated in 
July 1992, the RO denied entitlement to service connection 
for both PTSD and for dysthymic disorder, notifying the 
veteran of that determination by letter dated that same 
month.  On August 31, 1992, the RO received a completed VA 
Form 9, which included the veteran's expression of 
disagreement with the RO's denial of his claim based on PTSD.  
The RO included the PTSD issue in the supplemental statement 
of the case issued October 20, 1992.  

The veteran did not express disagreement with the RO's denial 
of service connection for dysthymic disorder in the August 
1992 VA Form 9, nor did the veteran express disagreement or 
testify relevant to dysthymic disorder in the course of a 
January 1993 Travel Board hearing.  Moreover, the evidentiary 
record for the period July 1992 to July 1993 was negative for 
any statement from the veteran or his representative at that 
time indicating an intent to appeal the RO's denial of 
service connection for dysthymic disorder.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302.  Thus, the July 1992 RO 
decision became final with respect to that issue.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board next notes that the evidentiary record during the 
period July 1993 to March 1996 reflects receipt of additional 
medical evidence as well as additional statements from the 
veteran.  However, that medical evidence and the veteran's 
statements are pertinent to his claims based on rheumatoid 
arthritis and/or PTSD, and do not include any statement that 
may reasonably be interpreted as indicating an intent to 
apply for VA benefits based on dysthymic disorder.  See 38 
C.F.R. § 3.155.

On March 21, 1996, the RO received VA Form 21-4148 from the 
veteran, the first correspondence in which the veteran 
requested that his dysthymic disorder be service-connected as 
secondary to his rheumatoid arthritis.  VA examination 
conducted in May 1996 resulted in a diagnosis of dysthymic 
disorder stated to be secondary to service-connected chronic 
rheumatoid arthritis.  By rating decision dated in July 1996, 
service connection for dysthymic disorder was granted, and a 
zero percent evaluation was assigned effective March 21, 
1996, the date of receipt of claim.

The veteran and his current representative assert a few 
arguments as to why an earlier effective date is appropriate.  
One theory argued is that an effective date prior to March 
21, 1996 is warranted based on the fact that he had 
previously filed claims for service connection for a 
psychiatric disability and the fact that dysthymic disorder 
was previously diagnosed.  As indicated above, the Board 
acknowledges both facts.  However, the July 1992 rating 
decision specifically denied service connection for dysthymic 
disorder, and the veteran's remedy was to appeal that 
decision.  As he did not perfect an appeal, the decision 
became final; thus, the effective date is assigned in the 
context of claims to reopen.  38 U.S.C.A. §§ 5107, 7105(c); 
38 C.F.R. §§ 3.156(a), 20.1103.

Applicable VA regulations clearly set out that where a claim 
is reopened, the effective date is the date of receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  In the instant 
case the first application to reopen based on dysthymic 
disorder is the correspondence received March 21, 1996.  No 
earlier claim to reopen is evident upon review of the claims 
file.  The Board notes that medical records relevant to the 
veteran's psychiatric problems, and statements in which he 
and his spouse spoke of depression were received in the 
interim between July 1992 and March 1996.  However, even were 
such to demonstrate entitlement, the regulation clearly 
provides that it is the later of the date of receipt of claim 
or the date entitlement arose.  

The veteran's current representative asserted that the July 
1992 rating decision, which denied the May 1991 claim, was 
too limited in scope of the veteran's claim for dysthymic 
disorder.  In other words, VA failed to determine all 
potential claims raised by the evidence, including a claim 
for secondary service connection under 38 C.F.R. § 3.310(a) 
for dysthymic disorder, as proximately due to or the result 
of his service-connected rheumatoid arthritis.  

The Board agrees that VA's duty from the May 1991 claim was 
determine all potential claims raised by the evidence.  At no 
time before the July 1992 rating decision did the veteran 
make a service connection claim for dysthymic disorder, 
however, the RO considered such a claim based on the findings 
from the VA examination report dated in June 1992, which 
diagnosed the veteran as having dysthymic disorder.  
Moreover, nowhere in the June 1992 VA medical report did the 
examiner indicate that the dysthymic disorder was related to 
his rheumatoid arthritis.  In fact, the examiner specifically 
stated that the veteran's depression is related to enormous 
loss of self-esteem with the loss of his job and, in his 
view, a loss of his validity as an individual.  The 
examination report provided a substantial discussion on the 
veteran's psychiatric problems and the causes of those 
problems. Essentially, there was no evidence from the 
examination report to demonstrate a potential secondary 
service-connection claim.  Moreover, there was no evidence in 
the record to support such a claim.  

In short, VA met it's obligation in determining all potential 
claims raised by the evidence, including service connection 
for dysthymic disorder, not raised by the veteran.  However, 
secondary service connection claim was not supported, or even 
shown in the record, at the time of the July 1992 rating 
decision.  And, as noted above, the veteran did not even 
appeal the issue of service connection for dysthymic 
disorder, but instead pursued the PTSD claim.  Accordingly, 
an effective date prior to March 21, 1996 is precluded.  

IV.  Increased Evaluations

Dysthymic Disorder

In a July 1996 rating decision, the RO granted service 
connection for dysthymic disorder secondary to service-
connected rheumatoid arthritis, and assigned a noncompensable 
evaluation, effective March 21, 1996.  The veteran appealed 
the decision, claiming that a higher initial evaluation was 
warranted.  In an August 1997 rating decision, the RO 
increased the evaluation to 10 percent, effective March 21, 
1996.  In a March 1999 rating decision, the RO increased the 
evaluation to 30 percent, effective March 21, 1996.   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Dysthymic disorder is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9433 under 38 
C.F.R. § 4.130.  By regulatory amendment effective November 
7, 1996, substantive changes were made to that criteria, as 
set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52695- 52702 (1996).  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Court overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991)(when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of November 7, 1996, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  See 61 Fed. Reg. 52695- 52702 (1996).  
Accordingly, for the period prior to November 7, 1996, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's dysthymic disorder and 
evaluation will be under the amended provisions for 
evaluating mental disorders from November 7, 1996.

Prior to November 7, 1996, major depression was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  Under this formula, a 10 percent evaluation is 
assigned for depression that results in mild social and 
industrial impairment; the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce mild social impairment.

A 30 percent evaluation is assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent evaluation is assigned where an ability to 
establish or maintain effective or favorable relationships 
with people is shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132.  A 70 percent 
evaluation is warranted where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was shown to be severely impaired, or by reason 
of psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  Id.  To warrant a 100 percent 
evaluation, the attitudes of all contacts except the most 
intimate must be so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must be 
unable to obtain or retain employment.  These criteria 
represent three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under the revised criteria, now set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9433 (2005), a  30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
51 to 60 moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

The pertinent evidence of record dated prior to November 7, 
1996 confirms that the veteran's dysthymic disorder is 
chronic in nature.  In July 1991, the veteran underwent a 
psychiatric examination.  He reported having been fired from 
the Pueblo Regional Building Department, where he worked as a 
building inspector and plans examiner, after having a 
personality conflict with his boss.  He related a lack of 
support from his co-workers/friends during and subsequent to 
the termination process, and also stated that after being 
fired he had difficulty finding work, eventually seeking 
stress therapy.  The veteran complained of being very angry 
and irritable, having difficulty falling asleep, having a 
diminished appetite, and suffering from crying spells.  He 
denied drug use and reported only occasional use of alcohol.  

Mental status examination revealed a full-ranged affect, 
appropriate to content.  There was no evidence of delusional 
of hallucinatory experience.  The veteran's conversation 
focused on injury received as a result of being fired.  The 
VA examiner noted a suicidal ideation, but without plan.  The 
veteran was oriented in all spheres, his memory was grossly 
intact and he evidenced adequate judgment.  The diagnosis was 
adjustment disorder with depressed mood, currently in 
remission.

VA psychiatric examination dated in June 1992 indicated that 
the veteran maintained good eye contact.  He was oriented in 
all spheres.  His mood was depressed.  He described mainly 
feeling of betrayal by former friends and being anxious about 
this financial future.  The VA examiner also noted that the 
veteran had rheumatoid arthritis and summarized that the 
veteran had a significant amount of depression with an 
increase in obsessive cognition, some disturbed sleep and 
depressive social withdrawal.  The examiner stated that there 
was insufficient evidence to support a diagnosis of PTSD, but 
opined that the veteran had a depression with obsessive pre-
occupation, dysthymic disorder, which was moderately 
disabling.  The examiner stated that such was related to the 
veteran's loss of self-esteem due to the loss of his job and 
his own perception of having lost his value as an individual.

By letter dated in January 1993, a licensed clinical social 
worker indicated that the veteran had been in therapy for 
PTSD since July 1992 and that the veteran experienced 
nightmares, insomnia, depression, anger and survival guilt, 
reporting that some decisions made by his military superiors 
resulted in a loss of lives.  It was also reported that the 
veteran exhibited vegetative symptoms, which were treated 
with an anti-depressant.

At a May 1996 VA psychiatric examination, the VA examiner 
noted that the veteran was working part-time in a job that 
was well suited and adaptable to his disabilities.  The 
examiner also noted that the veteran continued to live with 
his wife.  When discussing service, the veteran reported that 
his Navy experiences broadened him as a person and sharpened 
his leadership skills for later life.  He also reported 
becoming more opinionated and he related some post-service 
personnel problems to that trait.  He did not describe 
intrusive thoughts of his war experiences.  The examiner 
noted that, for the most part, the veteran got along well 
with people and made efforts to reach out and engage them.  
He had done well in his business as head of a contracting 
company for many years.  The examiner noted that the 
veteran's self confidence and ability to engage people had 
diminished since his arthritis robbed him of his ability to 
do work.  The veteran also reported social withdrawal and 
stated that he was less functional during flare-ups of his 
arthritic condition.  He described decreased concentration 
and a tendency to lose track of what he had done. 

Mental status examination revealed that the veteran was 
oriented in all spheres, with memory intact.  The examiner 
opined that the veteran had some symptoms of PTSD, but such 
were insufficient to support a PTSD diagnosis.  The examiner 
did note that the veteran was hyperarousal in response to 
certain stimuli, which could greatly limit his ability to 
function for hours or days at a time.  The examiner stated 
that the veteran's dysthymic symptoms were related to 
increasing incapacity with multiple joints involved in a 
progressive rheumatoid arthritis.  The diagnoses were anxiety 
disorder and dysthymic disorder.  The latter was stated to be 
secondary to his chronic rheumatoid arthritis.  His GAF was 
60 at that time, stated to result in moderate difficulty in 
an ideal employment situation, intermittent withdrawal and 
difficulty in engaging with people.

Upon review, although the veteran complains of decreased 
motivation and some inability to work normally due to 
sleeplessness, depression and/or anxiety and physical pain, 
he continued to perform his part time duties, pursued his 
hobbies that include using his hands, and importantly, 
pursued friendships with neighbors and other veterans. He 
also continued to live with his spouse of many years.  He 
exhibited general good functioning, being able to take care 
of his own daily needs.  Further, the May 1996 VA examination 
demonstrated that his affect and mood were stated to be only 
mildly impaired due to his dysthymic disorder and he reported 
only occasional episodes of a severity to result in 
withdrawal.  The evidence also reflected that the veteran's 
rheumatoid arthritis, the fluctuations of which have been 
stated to correspond to fluctuations in his dysthymic 
disorder, was fairly well controlled with medications.  In 
addition, the veteran's GAF score of 60 in the May 1996 VA 
examination report was on the cusp of scores considered 
moderate and was not indicative of considerable impairment in 
his ability to establish or maintain effective or favorable 
relationships.  Based upon the above, the Board finds that 
the veteran's dysthymic disorder is adequately evaluated as 
30 percent disabling under the old criteria. 

Pertinent evidence from November 7, 1996 includes a private 
psychiatric evaluation dated in January 1997.  Examination 
revealed that the veteran was oriented times three.  He 
displayed an excellent fund of general information and 
appeared to be of at least bright normal intelligence.  He 
was able to easily give abstract interpretations.  He denies 
suicidal ideation or homicidal thoughts.  The examiner did 
not find any indication of depressive feeling or psychomotor 
retardation during the interview.   The veteran described an 
enthusiastic interest in both his work and leisure 
activities.  Thoughts were well-organized and did not show 
any illogical or distorted patterns.  The diagnosis was 
dysthymic disorder, in remission. 

At a June 1997 VA mental status examination, the veteran 
reported a low mood, a lack of energy, a lack of initiative, 
difficulty sleeping, a lessened appetite and diminished 
concentration.  He stated that he had periods of depression 
significant enough to prevent interaction with anyone.  The 
VA examiner commented that the veteran's depression appeared 
to rise and fall significantly with the status of his 
arthritis.  The examiner noted that the veteran reported not 
being able to work longer hours due to the pain in his hands.  
The veteran was living with his wife and reported being able 
to dress and brush his teeth and hair each morning.  He 
reported working a half day, then returning home to work on a 
model.  He also reported meeting several older veterans once 
a week and stated that he liked to read.  Upon examination 
the veteran was oriented in all spheres, with no looseness of 
associations.  His affect was mildly constricted and mood was 
mildly depressed.  His recent and remote memory was intact.  
The examiner noted clear symptoms of dysthymic disorder, 
stated to be primarily secondary to arthritis.  The 
diagnostic impression was dysthymic disorder, moderate in 
severity, with a GAF of 68.

VA examination report dated in March 2005 noted that 
following the June 1997 VA examination, the veteran stopped 
going to counseling and stopped seeing his VA psychiatrist.  
The veteran was taking Citalopram in the past and then 
stopped it in 2002 and started Zoloft.  The veteran was 
currently taking Zoloft from a nurse practitioner through VA. 

Mental examination revealed pleasant and intelligent 
gentleman.  His affect was bright and speech was non-
pressured.  His thought process was linear and goal-directed.  
He reported that his mood was up and down.  The veteran 
stated that the Zoloft has been helpful to him and that he 
felt better overall in terms of his depression.  He also 
reported that his concentration and short-term memory are not 
so good, but denied symptoms of a manic state, suicidal 
ideation, any auditory or visual hallucinations, or paranoid 
ideation.  He also denied any panic attacks, except for three 
to four years ago, or having any generalized anxiety disorder 
or social phobia.  The examiner diagnosed dysthymic disorder 
and assigned a GAF score of 61.

When reviewing the veteran's symptoms after November 7, 1996 
based on the 50 percent rating under the new criteria for 
dysthymic disorder, the Board notes that there is evidence of 
impaired short-term memory, as claimed by the veteran.  
However, there were no clinical findings of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, judgment, 
abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships.  
According to the most recent VA examination report, the 
veteran maintains his marital relationship, volunteers at the 
Home Owners Association on the architecture committee and 
likes going to the U.S. West Chester County, which was his 
tank landing ship.  

Although the medical evidence demonstrates complaints of mood 
and depression, the veteran indicated that the medication he 
takes is helpful to him and that he feels better and he no 
longer seeks or receives counseling.  The GAF score range is 
from 50 to 68 in the medical records, including VA treatment 
records and Social Security Administration records, which 
reflect a mild to moderate degree of disability.  However, 
the medial evidence, particularly the private medical 
examination and two VA examination reports dated after 
November 7, 1996, demonstrates that the veteran's overall 
symptomatology does not meet the criteria for the next higher 
rating of 50 percent under the new criteria.

Overall, the Board finds that the veteran's dysthymic 
disorder symptoms are adequately evaluated as 30 percent 
disabling after November 7, 1996 under the new criteria.  

Bilateral Wrist Disability

In his current increased evaluation claims for degenerative 
changes of the left and right wrist due to rheumatoid 
arthritis, the veteran essentially asserted that his left 
wrist and right wrist disabilities have worsened.  As noted 
above, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4.  For all 
service-connected disabilities on appeal, the veteran is 
asserting an increase disability rating for an existing 
service-connected disability.  Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco, supra.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca, supra.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Regarding the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

In a March 1994 decision, the Board awarded service 
connection for the veteran's rheumatoid arthritis.  In an 
August 1994 rating decision, the RO granted service 
connection for both the left and right wrist due to 
rheumatoid arthritis.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 5215 for the left wrist and 
a 10 percent evaluation under Diagnostic Codes 5002 and 5215 
for the right wrist.  38 C.F.R. § 4.71a (2005).  The current 
appeal stems from a March 1996 claim for increased evaluation 
of both left and right wrist disabilities. 

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2005).

The appropriate diagnostic codes for wrist disabilities are 
Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5215, 
a 10 percent evaluation is warranted for limitation of motion 
of the wrist demonstrating either dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  It 
is noted in the medical records that the veteran is right-
hand dominant and therefore, his right wrist is to be rated 
as major and left wrist is to be rated as minor.  However, as 
noted above, the veteran is receiving a 10 percent evaluation 
for each wrist, which is the maximum evaluation for his 
disability under Diagnostic Code 5215.

Under Diagnostic Code 5214, ankylosis of the major wrist, a 
30 percent evaluation is warranted for favorable ankylosis in 
20 degrees to 30 degrees dorsiflexion.  A 40 percent 
evaluation is warranted for any other ankylosis position, 
except favorable and a 50 percent evaluation is warranted for 
ankylosis in an unfavorable position, in any degree of palmar 
flexion, or with ulnar or radial deviation.  For the minor 
wrist, a 20 percent evaluation is warranted for favorable 
ankylosis in 20 degrees to 30 degrees dorsiflexion.  A 30 
percent evaluation is warranted for any other ankylosis 
position, except favorable and a 40 percent evaluation is 
warranted for ankylosis in an unfavorable position, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
"Normal" wrist motion is defined as follows: 
dorsiflexion/extension from zero degrees to 70 degrees; 
palmar flexion from zero degrees to 80 degrees; ulnar 
deviation from zero degrees to 45 degrees and radial 
deviation from zero degrees to 20 degrees.  38 C.F.R. § 4.71, 
Plate I (2005).

As the veteran is already receiving the highest rating 
available under Diagnostic Code 5215 for both wrists, the 
Board will analyze the claims under Diagnostic Code 5214.  
Upon review, the pertinent evidence, particularly the most 
recent VA examination report dated in May 2005, does not 
reflect ankylosis of either the veteran's right or left wrist 
to warrant an increased evaluation under Diagnostic Code 
5214.   

VA examination report dated in May 1996 noted that the 
veteran reported complaints of stiffness and pain in his 
joints, worse in the morning and worse with weather changes.  
He reported taking medications to control his arthritis.  
Examination revealed right wrist dorsiflexion to 20 degrees, 
palmar flexion to 24 degrees, radial deviation to 15 degrees, 
ulnar deviation to 28 degrees.  He had left wrist 
dorsiflexion to 26 degrees, palmar flexion to 23 degrees, 
radial deviation to 15 degrees and ulnar deviation to 15 
degrees.  His grip strength was weak bilaterally. Diagnoses 
were right and left wrist rheumatoid arthritis with 
degenerative changes and limited motion.  

VA examination report dated in June 1997 indicated left wrist 
dorsiflexion from zero degrees to 50 degrees, palmar flexion 
from zero degrees to 15 degrees, ulnar deviation from zero 
degrees to 15 degrees and radial deviation from zero degrees 
to 10 degrees, all stated to be significantly diminished.  
The veteran had right wrist dorsiflexion from zero degrees to 
45 degrees, palmar flexion from zero degrees to 15 degrees, 
ulnar deviation from zero degrees to 15 degrees and radial 
deviation from zero degrees to 10 degrees.  The veteran 
evidenced a decreased ability to supinate each wrist. There 
was evidence of decreased muscle mass over the ventral aspect 
of the joint.  Examination also noted protruding bony 
deformities of the distal ulna.  He had right supination from 
zero degrees to 45 degrees and left supination from zero 
degrees to 30 degrees.  The diagnoses were rheumatoid 
arthritis of the wrists with a decreased range of motion, 
atrophy, discomfort and radiographic evidence of rheumatoid 
arthritis.  The VA examiner specifically noted that the 
veteran's wrists had limited motility, but were not 
completely immobile as was usually associated with the term 
ankylosed.

On the most recent VA examination report in May 2005, the 
examiner indicated that the veteran's rheumatoid arthritis 
has been treated with Methotrexate successfully for the past 
12 plus years.  Since taking Methotrexate, the pain has been 
chronic, but not severe.  The veteran reported that both 
wrists were chronically painful and very weak.  The left 
wrist was judged more painful than the right, overall.  He 
noted marked weakness in his grip strength and described 
easily losing the dexterity in both hands, if he attempted 
repetitive use of the hands, such as woodworking.  There were 
no complaints of chronic wrist swelling, but there were 
complaints of residual intermittent numbish type feeling in 
the fingers and thumbs of both hands, following the carpal 
tunnel surgeries in 1984-1985.  The veteran has not been able 
to wear splints on either wrist because of the very prominent 
distal, dorsal ulnar head, bilaterally.  

Examination of the left wrist noted limitation of the left 
wrist to 20 degrees flexion, extension to 40 degrees, radial 
deviation to 10 degrees, and ulnar deviation to 5 degrees.  
There was marked enlargement of the index and long 
metaphalangeal joints, but no marked ulnar drift due to the 
volar subluxations.  Right wrist flexion was to 15 degrees, 
extension to 40 degrees, radial deviation to 10 degrees, and 
ulnar deviation to 50 degrees.  The examiner opined that the 
carpus of both wrists are collapsed and dislocated ulnarward 
and volar with relative stability, allowing limited range of 
motion, but with constant pain.  It is estimated there was an 
additional 10 degrees functional limitation in all planes of 
motion in both wrist joints with repetitive use, due to pain 
with use, limited endurance, weakness, secondary to joint 
malposition and fatigability.  

Although there is evidence of  evidenced significantly 
reduced wrist motion with pain and ulnar tenderness, 
bilaterally, his wrists are not completely fixed or immobile 
at a certain degree.  The most recent VA examination report 
is most probative evidence as it most accurately reflects the 
veteran's current level of disability and is based on a 
review of the record and examination of the veteran.  This 
examination report did not reveal that the veteran's current 
bilateral wrist disability demonstrated ankylosis.  In 
addition to the three VA examination reports summarized 
above, VA treatment records, Social Security Administrative 
records, and private medical records also fail to show that 
his wrists are fixed or immobile at a certain degree.  None 
of the clinical evidence demonstrates ankylosis of the wrist 
to warrant a higher evaluation under Diagnostic Code 5214, 
even when Deluca factors are considered.  38 C.F.R. § 4.17a 
(2005).  

As for other diagnostic codes, the Board notes that the 
medical evidence demonstrates scarring on both wrists 
resulting from prior carpal tunnel releases.  However, VA 
examination report dated in May 2005 noted that bilateral 
scarring was well-healed, non-tender and almost 
imperceptible.  Therefore, a separate evaluation is not 
warranted under 38 C.F.R. § 4.118 for scarring.  

The Board recognizes that the objective medical evidence, 
including the most recent VA examination, revealed that the 
veteran has bilateral wrist dislocations with malposition of 
the hands for functional use, in addition to palmar 
dislocation of the finger metaphalangeal joints.  In 
addition, there was bilateral wrist collapse of the carpus 
with dorsal concavity over the ulnar wrist and extremely 
prominent dorsal distal ulnar head, which was tender to 
palpation.  However, the veteran receives separate 
compensation for these symptoms under diseases of the 
radicular and median nerve as degenerative changes of the 
right hand due to rheumatoid arthritis with trigger tendon of 
the third finger and degenerative changes of the left hand 
due to rheumatoid arthritis, status post thumb stabilization, 
trigger finger third finger.  While these symptoms, as the 
May 2005 examiner indicated, limit his bilateral wrist 
motion, his peripheral nerve problems have not resulted in 
ankylosis of either wrist at this time.  

Overall, while the Board sympathizes with the veteran and his 
bilateral wrist disability, the preponderance of the evidence 
is against an increased evaluation at this time.  Thus, the 
claims are denied.



Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's bilateral wrists and dysthymic 
disorder.  In that regard, the Board does not find that 
record reflects that the veteran's disability on appeal has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  The impact of his dysthymic 
disorder and rheumatoid arthritis on employability is 
adequately addressed by his current TDIU rating.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeals as to the issues of entitlement to entitlement to 
an evaluation in excess of 10 percent for duodenal ulcer, 
entitlement to a compensable evaluation prior to September 3, 
1998, for varicose veins of the right leg, post-operative 
ligation and stripping, and entitlement to a compensable 
evaluation prior to September 3, 1998, for varicose veins of 
the left leg, post-operative ligation and stripping are 
dismissed.  To this extent, the appeals are dismissed.  

An earlier effective date prior to March 21, 1996, for an 
award of service connection for dysthymic disorder, is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for dysthymic disorder is denied. 

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left wrist due to rheumatoid 
arthritis is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right  wrist due to rheumatoid 
arthritis is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


